     Case 2:20-cv-02285-WBS-AC Document 13 Filed 02/03/21 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   CHANGZHOU ALMADEN CO. LTD., a           No. 2:20-cv-02285 WBS AC
     Chinese corporation,
13
                   Plaintiff,
14                                           ORDER
          v.
15
     SUNERGY CALIFORNIA LLC, a
16   California corporation, and DOES
     1 through 10, inclusive,
17
                   Defendants.
18

19
                                  ----oo0oo----
20
                The court has received defendant’s notice of bankruptcy
21
     filing.   (Docket No. 12.)    The automatic stay of 11 U.S.C. '
22
     362(a)(1) prohibits the Acommencement or continuation . . . of a
23
     judicial, administrative, or other action or proceeding against
24
     the debtor that was or could have been commenced before the
25
     commencement of the case under this title, or to recover a claim
26
     against the debtor that arose before the commencement of the case
27
     under this title.@    11 U.S.C. ' 362(a)(1).     This action
28
                                         1
     Case 2:20-cv-02285-WBS-AC Document 13 Filed 02/03/21 Page 2 of 2


1    constitutes a Ajudicial, administrative, or other action or

2    proceeding@ against the debtor and is subject to an automatic

3    bankruptcy stay.    Any party wishing to proceed with this action

4    must file an appropriate motion to lift the stay.

5               IT IS THEREFORE ORDERED that all proceedings in this

6    matter are hereby STAYED.     The hearing on defendant’s motion to

7    dismiss, set for March 22, 2021, and the scheduling conference,

8    set for April 26, 2021, are hereby VACATED.        The Clerk of Court
     is instructed to administratively close this case, to be reopened
9
     upon request and application of the parties and order of this
10
     court.
11
     Dated:   February 2, 2021
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
